ACCEPTED
                                                                                                      04-14-00906-cv
                                                                                           FOURTH COURT OF APPEALS
                                                                                                SAN ANTONIO, TEXAS
                                                                                                  3/2/2015 5:21:09 PM
                                                                                                        KEITH HOTTLE
                                                                                                               CLERK

                                            No. 04-14-00906-CV

                                                                                    FILED IN
                             IN THE FOURTH COURT OF APPEALS 4th COURT OF APPEALS
                                                                                SAN ANTONIO, TEXAS
                     at SAN ANTONIO, TEXAS        3/2/2015 5:21:09 PM
__________________________________________________________________
                                                    KEITH E. HOTTLE
                                                          Clerk
                          DAVID MAUK

                                                     Appellant

                                                           v.

                                                     Appellees

    PIPE CREEK WATER WELL, LLC and ROBERT RAE POWELL
__________________________________________________________________

    Cause No. 2013-CI-00386; Appeal from the 408th Judicial District Court,
                           Bexar County, Texas
__________________________________________________________________

        APPELLANT, DAVID MAUK’S UNOPPOSED MOTION
TO EXTEND DEADLINE TO RESPOND TO APPELLEES’ REPLY BRIEF
__________________________________________________________________


TO THE HONORABLE FOURTH COURT OF APPEALS:

         NOW COMES, Appellant, DAVID MAUK, and files his Unopposed Motion

to Extend Deadline to Respond to Appellees’ Reply Brief and in support thereof

would respectfully show the following:

1.       Appellees’ filed their Reply Brief on February 19, 2015.

2.       Appellant’s deadline to reply to Plaintiffs’ Response is twenty-one (21) days

after the Reply Brief is filed, being Thursday, March 12, 2015.

                                                           1

Unopposed Motion to Extend time to Respond to Appellee’s Reply Brief 3.2.2015
3.       Appellant respectfully requests an extension of time to reply due to the fact

that Appellant’s counsel the lead attorney in this matter, is on vacation from March

9, 2015 through March 13, 2015.

4.       Further Appellant’s counsel has a deadline of March 16, 2015 to file a 12b(6)

Motion in response to Plaintiff’s Fist Amended Petition in a federal case styled Civil

No. SA-14-CA-941-OLG, David Neill Jones v. Kerr County, Texas, Kerr County

Sheriff’s Department, Officer Stephen Wherry, Officers John Doe, Kerrville Police

Department, City of Kerrville; in the United States District Court for the Western

District of Texas, San Antonio, Division. Also, Appellant’s counsel has other

matters to conclude before his vacation, which will preclude diligence in researching

and briefing the issues presented herein.

5.       Appellant, David Mauk, respectfully requests that the Court grant a seven (7)

day extension for the reasons stated herein extending our deadline to March 19,

2015. This Motion is not sought for delay but in the interest that proper attention

can be given to adequately review Appellees’ Reply Brief and the exhibits tendered

with said Reply and to prepare a Response to Appellees’ Reply Brief.

6.       Appellant conferred with Appellees’ counsel, Megan H. Kucera, on March 2,

2015 and counsel is unopposed to this motion as it is not sought for the purpose of

delay, but so that justice may be done.


                                                           2

Unopposed Motion to Extend time to Respond to Appellee’s Reply Brief 3.2.2015
         WHEREFORE, PREMISES CONSIDERED, Appellant, David Mauk, hereby

prays that the Court allow additional time and extend the deadline to reply to

Appellees’ Response to Appellant’s Reply Brief.

                                                                 MCKAMIE KRUEGER, LLP
                                                                 941 Proton Road
                                                                 San Antonio, Texas 78258
                                                                 210.546.2122
                                                                 210.546.2130

                                                        By:      /s/ Adolfo Ruiz
                                                                 Adolfo Ruiz
                                                                 State Bar No. 17385600
                                                                 adolfo@mckamiekrueger.com
                                                                 Barbara L. Quirk
                                                                 State Bar No. 16436750
                                                                 barbara@mckamiekrueger.com

                                                                 ATTORNEYS FOR APPELLANT,
                                                                 DAVID MAUK

                                    CERTIFICATE OF SERVICE

      I certify that a copy of Appellant’s Unopposed Motion to Extend Appellant’s
Deadline to Respond to Appellees’ Reply Brief was served on Appellees through
counsel of record in accordance with the Texas Rules of Appellate Procedure as
indicated below on the March 2, 2015, addressed to:

Keith P. Miller                                                           via E-Serve
Megan Kucera
Law Offices of Keith P. Miller, P.C.
14350 Northbrook, Ste. 150
San Antonio, Texas 78232


                                                                          /s/: Adolfo Ruiz
                                                                          ADOLFO RUIZ
                                                           3

Unopposed Motion to Extend time to Respond to Appellee’s Reply Brief 3.2.2015